Citation Nr: 1222272	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  06-18 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression and an eating disorder.

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran served on active duty from June 8, 1965 to August 11, 1965.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2005 by the Department of Veterans Affairs (VA) Muskogee, Oklahoma Regional Office (RO).

In June 2008, the Veteran testified at a hearing at his local RO before the undersigned Veterans Law Judge, and a transcript of the proceedings is of record. 

When this matter was previously before the Board in November 2010, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 7, 2011, order, the Court granted the parties' Joint Motion for Remand (JMR), vacating the Board's November 2010 decision and remanding the case for compliance with the terms of the parties' JMR.  

The Board previously noted that the Veteran, through his representative, raised the issue of entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), and referred this issue to the Agency of Original Jurisdiction (AOJ); however, the record does not reflect any action with respect to this issue by the AOJ.  As the Board still lacks jurisdiction of the aforementioned issue, it is again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the November 2011 JMR, the parties agreed that the August 2009 low back VA examination did not sufficiently discuss the evidence of record or provide an adequate etiological opinion.  Given that conclusion, another examination/opinion must be sought.   

As to the acquired psychiatric disorder service connection claim, an August 2009 examiner, relying largely, if not entirely, on the Veteran's account of pre-service psychiatric symptomatology and medical records transcribing this account, stated that the diagnosed acquired psychiatric disorder existed prior to service and that there was no evidence of "significant mental health issues related to his active military experience."  However, the opinion did not account for the Veteran's presumption of soundness at service entrance.  Another examination/opinion in regard to this matter also should be sought.  

Finally, the record suggests the Veteran receives regular treatment for his claimed conditions.  Nonetheless, there are no pertinent VA treatment records, dated since April 2009 in the claims folder and no such records are available in the Virtual VA electronic file system.  Additionally, no private treatment records dated after April 2003 are associated with the claims folder.  VA must attempt to obtain these records prior to proceeding with the evaluation of the Veteran's appeal.    

Under the circumstances described above, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran to identify any private physician(s) and facility(ies) where he received psychiatric and low back treatment/ hospitalization since April 2003.  Thereafter, undertake all appropriate efforts to obtain any identified records utilizing the provided information.  All development efforts should be in writing and associated with the claims folder.

2.  The AMC/RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's psychiatric and low back conditions, dated since April 2009.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available on the Virtual VA system.   

3.  After the aforementioned development has been completed, the claims folder should be provided to the VA examiner who conducted the August 2009 VA examination in connection with the Veteran's low back condition or, if no longer available, another qualified person to provide an addendum opinion regarding the etiology of the claimed condition.  The Veteran need not be re-examined unless such is deemed necessary.  If an examination is required, all indicated testing should be completed and associated with the claims folder.  

The examiner should review the claims folder and note such review in the provided report.  The examiner should note the history of the claimed low back condition, to include the Veteran's account of symptomatology, and as to each diagnosed low back condition, state whether it is at least as likely as not the condition had its onset in-service or within one-year of separation.  

The examination report should reflect the examiner's consideration and analysis of relevant medical and lay evidence of record, to include (a.) the Veteran's account of symptomatology; (b.) a July 1965 service treatment record reflecting back complaints; (c.) a March 1999 general VA examination; (d.) the December 2002 statement of private physician M. Huff, M.D. describing spondylosis and degenerative changes in the lower back, (e.) a private February 2003 radiology report; (f.) an August 2005 VA back consultation record; (g) an August 2009 spine VA examination; and any other medical evidence deemed relevant.  All findings and conclusions should be supported with a complete rationale.  

4.  After the aforementioned development has been completed, the claims folder should be provided to the VA examiner who conducted the August 2009 VA examination in connection with the Veteran's acquired psychiatric disorder or, if no longer available, another qualified person for an addendum opinion regarding the etiology of the claimed disability.  The Veteran need not be re-examined unless such is deemed necessary.  If examination is required, all indicated testing should be accomplished and associated with the claims folder.  

The examiner should review the claims folder and note such review in the provided report.  The examiner should note the history of the claimed psychiatric condition, to include the Veteran's account of symptomatology.  Then, as to each current psychiatric disorder, (specifically ruling in or out depression and an eating disorder) the examiner should state:

(a) whether it is as likely as not that the condition (1) is related to military service; (2) had its onset in-service or within one-year of separation; and/or (3) is related to a diagnosed physical condition(s), specifically including the low back.  

(b) whether it is as likely as not that the Veteran's noted in-service symptoms represent earlier manifestations of a currently diagnosed psychiatric disorder.  

In providing the requested information and opinions, the examiner should be advised that for VA benefits purposes, the Veteran is presumed psychiatrically sound and without any acquired psychiatric abnormality prior to service or at the time of enlistment.  

The examination report should reflect the examiner's consideration and analysis of relevant medical and lay evidence of record, to include (a.) the Veteran's account of symptomatology; (b.) a June 1965 service Personnel Action record (DA Form 1049) reflecting the rationale for recommending the Veteran be eliminated from service; (c.) a July 2006 VA psychiatric assessment; (d.) an August 2009 VA examination report; and any other medical evidence deemed relevant.  All findings and conclusions should be supported by a complete rationale.  

5.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



